 1   Paul Kampmeier, WSBA #31560             The Honorable Rosanna Malouf Peterson
     Kampmeier & Knutsen PLLC
 2   811 First Avenue, Suite 468
 3   Seattle, Washington 98104
     Telephone: (206) 858-6983
 4
     Email: paul@kampmeierknutsen.com
 5
 6   Attorneys for Plaintiffs
 7   Marla S. Fox, WSBA #45611
 8   WildEarth Guardians
     P.O. Box 13086
 9
     Portland, Oregon 97213
10   Telephone: (651) 434-7737
11   Email: mfox@wildearthguardians.org
12   Attorney for Plaintiff WildEarth Guardians
13
14
                          UNITED STATES DISTRICT COURT
15                       EASTERN DISTRICT OF WASHINGTON
16
      CONSERVATION NORTHWEST and           )
17
      WILDEARTH GUARDIANS,                 )        Case Number: 2:20-cv-00450-RMP
18                                         )
19          Plaintiffs,                    )        JOINT MOTION FOR ENTRY OF
                                           )        STIPULATED ORDER ON COSTS
20          v.                             )        AND FEES
21                                         )
      U.S. FOREST SERVICE and RODNEY )
22
      SMOLDON, Forest Supervisor, Colville )        HEARING: Sept. 10, 2021
23    National Forest,                     )        Without oral argument
24                                         )
            Defendants.                    )
25    __________________________________ )
26
           Plaintiffs Conservation Northwest and WildEarth Guardians (“Plaintiffs”),
27
28   and Defendants the United States Forest Service and Rodney Smoldon, Forest
29
30   JOINT MOTION FOR ENTRY OF                                  Kampmeier & Knutsen PLLC
     STIPULATED ORDER ON COSTS AND FEES – 1                      811 First Avenue, Suite 468
31
                                                                 Seattle, Washington 98104
32                                                                     (206) 858-6983
 1   Supervisor of the Colville National Forest (“Defendants”) (collectively “the

 2   Parties”), through their respective counsel, hereby jointly move the Court for entry
 3
     of the Parties’ stipulated order on costs and attorneys’ fees in this case. This Court
 4
 5   previously set August 19, 2021 as Plaintiffs’ deadline to file their attorney fee
 6
     petition. See ECF No. 26. The Parties are requesting entry of their stipulated order
 7
 8   because the Parties have agreed to settle and resolve Plaintiffs’ claims for costs and
 9
     fees on the terms and conditions set forth in their stipulated order, which is being
10
11   filed with this motion.
12         For the foregoing reasons, the Parties respectfully request that the Court
13
14
     enter the Parties’ stipulated order on costs and fees as an Order of the Court.

15         RESPECTFULLY SUBMITTED this 10th day of August, 2021.
16
                                      Kampmeier & Knutsen, PLLC
17
18                                    By: s/Paul Kampmeier
19                                        Paul Kampmeier, WSBA No. 31560
                                      811 First Avenue., Suite 468
20                                    Seattle, Washington 98104
21                                    Phone: (206) 858-6983
                                      Email: paul@kampmeierknutsen.com
22
23                                    Attorneys for Plaintiffs
24
                                      WILDEARTH GUARDIANS
25
26                                    By: s/ Marla S. Fox
                                          Marla S. Fox, WSBA #45611
27
                                      P.O. Box 13086
28                                    Portland, Oregon 97213
29
30   JOINT MOTION FOR ENTRY OF                                       Kampmeier & Knutsen PLLC
     STIPULATED ORDER ON COSTS AND FEES – 2                           811 First Avenue, Suite 468
31
                                                                      Seattle, Washington 98104
32                                                                          (206) 858-6983
 1                          Telephone: (651) 434-7737
                            Email: mfox@wildearthguardians.org
 2
 3                          Attorney for Plaintiff WildEarth Guardians
 4
                            Joseph H. Harrington
 5                          Acting United States Attorney, E.D. Washington
 6
                            By: s/John T. Drake
 7                          John T. Drake, AUSA
 8                          Derek T. Taylor, AUSA
 9
                            Attorneys for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   JOINT MOTION FOR ENTRY OF                          Kampmeier & Knutsen PLLC
     STIPULATED ORDER ON COSTS AND FEES – 3              811 First Avenue, Suite 468
31
                                                         Seattle, Washington 98104
32                                                             (206) 858-6983
 1                            CERTIFICATE OF SERVICE

 2         I hereby certify that on the 10th day of August 2021, I electronically filed
 3
     the foregoing JOINT MOTION FOR STIPULATED ORDER ON COSTS AND
 4
 5   FEES and this CERTIFICATE OF SERVICE with the Clerk of the Court using the
 6
     CM/ECF system, which will send notification of such filing to all counsel of
 7
 8   record in this case.
 9
           Dated this 10th day of August, 2021.
10
11                                   s/Marla S. Fox
                                     Marla S. Fox, WSBA #45611
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   JOINT MOTION FOR ENTRY OF                                     Kampmeier & Knutsen PLLC
     STIPULATED ORDER ON COSTS AND FEES – 4                         811 First Avenue, Suite 468
31
                                                                    Seattle, Washington 98104
32                                                                        (206) 858-6983
